                3:20-cv-03233-SEM-TSH # 146   Page 1 of 43
                                                                               E-FILED
                                                      Monday, 03 May, 2021 04:44:06 PM
                                                          Clerk, U.S. District Court, ILCD

               IN THE UNITED STATES DISTRICT COURT
               FOR THE CENTRAL DISTRICT OF ILLINOIS
                       SPRINGFIELD DIVISION

CHUNG CHUI WAN                        )
                                      )
     Petitioner,                      )
                                      )
          v.                          )       No. 20-cv-3233
                                      )
MICHEL DALE DEBOLT                    )
                                      )
     Respondent.                      )

                       OPINION AND ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     Petitioner Chung Chui Wan brings this action for the return of

her two children, a 10-year-old son (“T.D.”) and 8-year-old daughter

(“A.D.”) to Hong Kong under the Hague Convention on the Civil

Aspects of International Child Abduction (“Hague Convention”),

October 25, 1980, T.I.A.S. No. 11670, 1343 U.N.T.S. 89,

implemented by the International Child Abduction Remedies Act

(“ICARA”), 42 U.S.C. § 11601 et seq. Petitioner claims that the

children’s father, Respondent Michel Dale Debolt, wrongfully

retained the children in the United States in violation of the Hague

Convention and ICARA. Respondent asserts three affirmative

defenses: the “age and maturity” exception, the “grave risk”


                             Page 1 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 2 of 43




exception, and the Article 20 exception. The Court held a bench

trial that lasted several days, and the parties submitted closing

arguments via written briefs to support their positions. For the

reasons stated below, the Court GRANTS the Petition.

           I. APPLICABILITY OF HAGUE CONVENTION

     At the inception of this case, Defendant filed a motion to

dismiss the petition arguing that the Hague Convention does not

apply to Hong Kong. See Motion to Dismiss, d/e 14. The Court

denied Respondent’s motion to dismiss and found that Hong Kong

is still a signatory to the Hague Convention under the laws of the

United States. See Opinion, d/e 24. Respondent again raised the

issue at the bench trial. No convincing evidence has been

presented that Hong Kong does not consider itself a signatory to the

Hague Convention or that the United States views Hong Kong in

such a way. The Court finds credible Petitioner’s expert witness,

Azan Aziz Marwah, a barrister in Hong Kong, who testified at the

bench trial that Hong Kong is still a signatory to the Hague

Convention, which is based on Mr. Marwah’s involvement in Hague

Convention cases in Hong Kong. See Mr. Marwah’s Report,

Petitioner’s Exhibit PX80, pp. 5-6 (“Therefore, I can confirm from


                            Page 2 of 43
                3:20-cv-03233-SEM-TSH # 146   Page 3 of 43




basic principles of Hong Kong law, direct experience, and by

reference to numerous recent cases: the Hague Convention applies

to Hong Kong and has been / is being implemented here, especially

in relation to requests for return of children to the United States.

See e.g. BMC v BGC formerly known as WCY [2020] HKCFI 222;

LCYP v JEK [2015] HKCA 407, [2015] 4 HKLRD 798, [2015] 5 HKC

293; and BLW v BWL [2007] 2 HKLRD 193.”). The testimony and

written report of Respondent’s Hong Kong expert, Dr. Phil C.W.

Chan, does not sway this Court to reverse its previous

determination on this issue. Therefore, the Court’s finding stands

that Hong Kong is a signatory to the Hague Convention and is

bound by the Hague Convention and ICARA.

                       II. FINDINGS OF FACT

A. Evidence Admitted at Trial

     Petitioner was born in Beijing and grew up in Hong Kong,

where she is a permanent resident. She also has citizenship in the

United Kingdom. Respondent was born and raised in the United

States and also has citizenship in the United Kingdom. Petitioner

and Respondent met while they were working in London. The two

married in Barbados in 2008. In 2010, while Petitioner was


                             Page 3 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 4 of 43




pregnant with T.D., Petitioner and Respondent decided to move to

Hong Kong. Both T.D. and A.D. were born in Hong Kong and are

citizens of Hong Kong, the United Kingdom, and the United States.

     For a period of time, Petitioner stayed at home with the

children. Respondent worked at a law firm in Hong Kong where he

worked long hours. However, in 2015, Respondent ceased worked

for the law firm. He never regained stable employment in Hong

Kong. Petitioner transitioned to working full-time and covered the

household expenses. Respondent’s dislike of living in Hong Kong

grew. Petitioner and Respondent discussed the prospect of moving

to the United States, including living in Los Angeles, New York, and

Denver.

     In more recent years, Petitioner and Respondent had marital

issues. For a short time in 2019, the relationship improved.

However, by 2020, the two were sleeping separately and fought

often. In fact, Respondent started secretly recording Petitioner.

     In early 2020, COVID-19 arrived in Hong Kong and other parts

of the world. By February 2020, the schools in Hong Kong closed.

At that time, Respondent was on a ski trip in the United States, and

Petitioner and Respondent decided that Petitioner and the children


                            Page 4 of 43
                3:20-cv-03233-SEM-TSH # 146   Page 5 of 43




should join Respondent in the United States for a short while.

When the children arrived in the United States in February 2020,

Respondent enrolled the children at a school in Central Illinois near

Respondent’s hometown. The children attended the school for

several days before the school closed due to COVID-19. The family

returned to Hong Kong. The schools in Hong Kong eventually

opened in spring 2020, and the children completed the school term

in Hong Kong.

     After the school year ended in 2020, Respondent asked

Petitioner to travel with the children to Respondent’s hometown in

the United States – Shelby County, Illinois – for a summer vacation.

On July 18, 2020, Respondent traveled with the children to Shelby

County, Illinois, from Hong Kong. Petitioner understood that

Respondent and the children would return to Hong Kong August

17, 2020. While in the United States, Respondent told Petitioner

that he would return with the children on August 17, 2020.

However, once in the United States with the children, Respondent

suggested he keep the children in the United States. Petitioner

disagreed. On August 7, 2020, Petitioner asked about the plan for

the children to return, and Respondent stated that the children


                             Page 5 of 43
                3:20-cv-03233-SEM-TSH # 146   Page 6 of 43




were not returning but, instead, remaining in the United States.

Petitioner voiced her objection and asked for the children to return

home. On August 16, 2020, Petitioner told Respondent that if he

did not return home with the children, Petitioner would take legal

action. On August 12, 2020, Respondent filed a petition for

dissolution of marriage in Shelby County, Illinois, Circuit Court.

On August 17, 2020, Respondent stated that he would return home

with the children and Respondent sent a photograph of the

children’s return flight tickets for August 19, 2020.

     Respondent did not return to Hong Kong with the children on

August 19, 2020. Instead, the children have remained in the

United States since that time. Moreover, on August 19, 2020,

Petitioner received a copy of a summons and a Petition for

Dissolution of Marriage that was signed by Respondent on August

12, 2020, and filed on August 17, 2020, in Shelby County, Illinois.

The children began school at Stewardson-Strasburg Elementary

School in Shelby County, Illinois on August 19, 2020. T.D. is in 5th

grade, and A.D. is in 3rd grade.

     The parties presented a great deal of testimony as to the role

each parent played with the children while in Hong Kong.


                             Page 6 of 43
                3:20-cv-03233-SEM-TSH # 146   Page 7 of 43




Petitioner works full-time and sometimes comes home in the

evening. While the children lived in Hong Kong, on the weekends,

Petitioner took the children to activities, including the beach, rugby

practice and games, swim lessons, and playdates. The children

attended S.K.H. Wei Lun Primary School in Hong Kong. Classes

were taught in Cantonese. Both parents testified that the children

have some difficulties reading and speaking Cantonese. Petitioner

lives close to her brother, Ching Wan, and her mother in Discovery

Bay, Hong Kong. Her brother and his wife have children near the

ages of T.D. and A.D. Petitioner also has good relationships with

the parents of T.D. and A.D.’s friends in Hong Kong, two of whom

were called to testify on behalf of Petitioner – Robert Lustberg

(friend) and Lynn Chan (friend). Both testified that Petitioner

arranged playdates for the children and that Petitioner had a good

relationship with her children.

     Between 2015 and 2020, even though Respondent was not

working, he was not the primary caretaker of the children. The

parents employed an in-home helper who worked six days a week

Monday through Saturday, but not Sunday. Respondent spent

time with the children after school and on weekends, but he often


                             Page 7 of 43
                3:20-cv-03233-SEM-TSH # 146   Page 8 of 43




stayed in his study away from the children. Respondent scheduled

medical appointments if the medical office spoke English.

Respondent walked the children to and from school. For medical

specialty appointments, Petitioner made the appointments.

Petitioner often scheduled the playdates for the children and

planned weekend activities. In large part, the household work was

completed by the in-home helper and Petitioner. A.D. reported to

Dr. Robert Shapiro, Petitioner’s psychology expert, that Petitioner

mostly took care of the children. See Dr. Shapiro Report,

Petitioner’s Exhibit PX79, p. 15. The children also stated that

Petitioner, Respondent, Petitioner’s brother, and Petitioner’s mother

helped the children with their homework in Hong Kong. -----
                                                      See id.

Clearly, both Petitioner and Respondent took care of the children.

     Several witnesses testified that Discovery Bay is a safe and

affluent area. See Dr. Marwah Report, Petitioner’s Exhibit PX80, p.

14 (“It is an affluent area that has a higher population of non-

Chinese, European and Antipodean (e.g. Australian, New Zealander)

residents. It is a very safe community in which there is almost no

violent crime. It contains restaurants, schools, playing fields,

beaches, and a residents’ club among other amenities. It is a


                             Page 8 of 43
                  3:20-cv-03233-SEM-TSH # 146     Page 9 of 43




spacious area with wide roads and larger apartments than are

normally found in Hong Kong. There are a number of hiking trails

nearby. It is well known as a good environment for children, similar

to growing up in a village in Australia, the US[,] or England.”); see

also Testimony of Robert Lustberg, Lynn Chan, and Ching Wan.

      While in Hong Kong, the children lived busy lives. They went

to school and worked on schoolwork during the week. Petitioner’s

brother helped the children with their Cantonese homework.

Respondent read to the children in English and has continued to do

so while the children are in the United States. The children each

had a small group of friends and had play dates on the weekends.

The children participated in rugby, baseball, and swimming.

      Since being in the United States, the children have been

attending school in-person at Stewardson-Strasburg Elementary

School in Shelby County, Illinois.1 The courses are all taught in



1 During the bench trial, Respondent was evasive when answering questions
about where Respondent and the children have lived since retaining the
children in the United States. Moreover, Respondent testified, and the
evidence shows, that Respondent told the Stewardson-Strasburg Elementary
School administration that the children were living in an AirBnB, which was
inaccurate as they were living at Respondent’s aunt’s home. Such statement
deemed the children “homeless,” which allowed the children to live outside of
the school district but be treated as in district. See Emails with School
Principle, Petitioner’s Exhibit PX145, p. 1.

                                Page 9 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 10 of 43




English. According to Respondent, due to the COVID-19 pandemic,

the children have been unable to start any sports. Respondent and

the children live near Respondent’s relatives, including cousins

near the children’s ages.

     During the initial meetings with the GAL in October and

November 2020, both T.D. and A.D. expressed the desire not to live

in Hong Kong. T.D. stated that he did not like Hong Kong because

he did not like sharing the living space with his sister, he has

difficulties reading, writing, and speaking Cantonese, the toys were

expensive in Hong Kong, the baseball team is boring, and it is more

congested in Hong Kong than in the United States. A.D. expressed

that she missed her friends, her mom, and her stuffed toys in Hong

Kong. She said that she would like to live in Canada because she

likes seafood and wants to get a Husky dog, which needs a cold

place to live. Both of the children expressed concerns about China

exerting control over Hong Kong. Petitioner and Respondent were

both responsible for the information shared with the children as

both shared videos and information with the children.

     The GAL also met with the children’s teacher. T.D.’s teacher

stated that T.D. is very intelligent and tested the highest in the


                            Page 10 of 43
                 3:20-cv-03233-SEM-TSH # 146   Page 11 of 43




class for reading and math. However, T.D. showed some

immaturity at the beginning of the school year because he would

flap his arms and spin around in class. T.D. has now settled into

the classroom and no longer exhibits that behavior. The teacher

said T.D. was socially fine but quiet. His teacher said overall that

T.D. is likely academically ahead of his peers, but socially he is a

little below for a child his grade level. A.D.’s teacher described A.D.

as very intelligent, but socially A.D. may be at or below normal for a

3rd grader. The teacher described A.D. as quiet but a happy child.

     The GAL prepared an initial report for the Court finding that

both children “have not attained the age and sufficient maturity

where it would be appropriate for the court to consider [T.D. or

A.D.’s] opinions as a deciding factor in this case.” ---
                                                     See First Report,

d/e 37, p. 29.

     The GAL prepared a second and third report for the Court. In

the third report, the GAL described concerning behavior from T.D.,

which prompted the GAL to meet with the children again. Starting

in December 2020, T.D. would have fits of screaming, yelling he

hates himself, hurting himself, and stating he did not want to live.

T.D. exhibited this behavior while with Respondent, who then


                             Page 11 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 12 of 43




reported it to the GAL. T.D. told the GAL that T.D. got upset

because he was in a bad mood due to lack of sleep, was annoyed by

his sister, and his mother called too much. Respondent also

testified that on one night, T.D. left the house as if to run away.

Respondent found T.D. near the cornfield without a coat and shoes.

T.D. received some counseling by agreement of both parents.

However, T.D. has not regularly received counseling.

     During a meeting with A.D. in March 2021, A.D. told the GAL

that she wanted to live in Hong Kong because of her friends, her

mom, her family, and her toys. In the GAL’s third report, the GAL’s

opinion about the children’s age and maturity remained the same in

that the children were not of sufficient age and maturity for the

Court to consider their opinions. ---
                                  See Third Report, d/e 97, p. 13.

     Based on the evidence presented, the children have not

acclimated to the United States better than in Hong Kong. The

reports from the children’s teachers indicate that the children do

not have many friends in school. At the time of the bench trial, the

children had not yet participated in any sport. T.D. had also

started exhibiting new emotional and physical outbursts.




                            Page 12 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 13 of 43




     T.D. and A.D. told the GAL that Respondent told the children

that Respondent would never go back to Hong Kong. A.D. reported

that Respondent told A.D. that Respondent cannot go back to Hong

Kong because it is dangerous for him to return. Neither child

reported that Petitioner had told the children whether she could or

would live in the United States. Based on the information provided

to the Court, Respondent’s decision not to return to Hong Kong is a

voluntary decision based on personal preference.

     Respondent testified that he feels Petitioner’s drinking is a risk

to the children. He raised a few instances where Petitioner was

intoxicated or drinking around the children. On one occasion,

Petitioner was staying at a hotel with the children. She left the

children in the hotel room adjacent to a room where relatives were

staying while she was having drinks at the hotel bar with a friend.

Another occasion involved Petitioner coming home after drinking

and reprimanding T.D about eating a banana and spanking him.

Nonetheless, the evidence did not show that Petitioner has a

drinking problem. Instead, her drinking was limited to social

settings and did not interfere with her parenting of T.D. and A.D.




                            Page 13 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 14 of 43




     Moreover, Petitioner and Respondent both used corporal

punishment with their children while they lived in Hong Kong and

since the children have been in the United States. Respondent

audio recorded two instances of Petitioner using corporal

punishment – once with A.D. and once with T.D. Petitioner

admitted that she uses corporal punishment. While Respondent

tried to paint a different picture of his punishment of the children,

he also uses corporal punishment with the children and admitted

occasions where he hit the children on their bottoms.

     Respondent also testified that he removed the children from

Hong Kong because of the political climate, which has had

significant changes in the last two years. Hong Kong is a special

administrative region of the People’s Republic of China. In 1997,

Britain transferred Hong Kong to China. China declared that Hong

Kong will enjoy freedom under the basic Law for 50 years after the

transfer from Britain pursuant to the 1984 Joint Declaration on the

Question of Hong Kong. Hong Kong maintains separate governing

and economic systems from mainland China under the principle of

one country, two systems.




                            Page 14 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 15 of 43




     In 2019, large-scale protests began in Hong Kong, which

climaxed in the summer and fall of 2019, and continued into 2020.

On June 30, 2020, China’s National People’s Congress Standard

Committee passed the National Security Law (NSL) for Hong Kong.

On the same day, the Chief Executive of Hong Kong implemented

the NSL in Hong Kong. The NSL is seen as a response to calm the

protests and create stability in Hong Kong. Opponents of the NSL

argue that the NSL undermines the Basic Law and the one country,

two systems guarantee.

     The NSL has promulgated new legislation and rules in Hong

Kong, including new requirements in schools to teach the NSL and

the creation of an anonymous NSL tip hotline. Some reports

indicate that video cameras may be required in the classrooms.

However, that is uncertain. While it appears an individual could be

prosecuted in Hong Kong for making anti-communist remarks,

evidence was presented that arrests of normal citizens for

expressing their political views are not widespread, and many anti-

communist posters hang in parts of Hong Kong.

     Moreover, the children are not politically engaged in Hong

Kong. The Court was not presented with any evidence that the


                           Page 15 of 43
                  3:20-cv-03233-SEM-TSH # 146   Page 16 of 43




children have engaged in public dissemination of anti-communist

information or speech. Petitioner herself attended but one protest

in 2019. Otherwise, Petitioner and Respondent have not engaged in

public dissemination of anti-communist information or speech.

However, Respondent argues that WhatsApp communications are

monitored by China and Petitioner has expressed opinions in the

WhatsApp messages. No evidence was presented in support of such

monitoring. And while Respondent’s Hong Kong expert, Dr. Chan,

suggests that a child could be bullied by another child using the

NSL hotline, the Court was not presented with any evidence that

such a situation has happened in Hong Kong or that the children

face such risk.

     Furthermore, Hong Kong has not restricted Hong Kong

residents from leaving Hong Kong, and Hong Kong residents may

still come and go from the country. Some restrictions are in place

due to COVID-19, such as travel from the United Kingdom to Hong

Kong. ---
      See Mr. Marwah Report, Petitioner’s Exhibit PX80, p. 7 (“The

ban is also (now) limited to those [travelers] who have visited the

United Kingdom within the previous 21 days . . . . The effect of

these measures was simply to require Hong Kong residents to


                              Page 16 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 17 of 43




spend a number of days in a ‘third-party country’ before entering

Hong Kong.”). Based on the laws currently in place in Hong Kong,

Petitioner, Respondent, and the children do not face a danger of

being arbitrarily detained. The evidence also does not show that

the children are at risk of being prosecuted or arrested under the

National Security Law if they return to Hong Kong.

     In theory, the NSL could threaten the Basic Law of Hong Kong.

At this time, the effects of the NSL are unknown. The evidence

presented does not show that the Basic Law has ceased to exist.

Evidence submitted by Respondent notes that Hong Kong’s highest

court held on February 9, 2021, that the NSL is not incompatible

with the Basic Law and the Bill of Rights:

     We have decided that there is no power to hold any
     provision of the NSL to be unconstitutional or invalid as
     incompatible with the Basic Law and Bill of Rights.
     However, that is not at all to say that human rights and
     freedoms and rule of law values are inapplicable. On the
     contrary, NSL 4 and NSL expressly stipulate that those
     rights, freedoms and values are to be protected and
     adhered to in applying the NSL. They provide the context
     in which NSL 42(2) must be construed and applied. As
     far as possible, NSL 42(2) is to be given a meaning and
     effect compatible with those rights, freedoms and values.
     Save insofar as NSL 42(2) constitutes a specific exception
     thereto, that corpus of law, comprising not only the
     human rights and rule of law principles but also the
     generally applicable HKSAR rules governing the grant or


                           Page 17 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 18 of 43




     refusal of bail is intended to have continued effect in NSL
     cases. As it was put by this Court in a
     comparable situation,[37] the specific exception is
     intended to operate in tandem with constitutional rights
     and freedoms and other applicable statutory norms as
     part of a coherent whole.

See Respondent’s Exhibit RX195, p. 15 (HKSAR v. Lai Chee Ying,

[2021] HKCFA 3).

B. Expert Opinions

     Respondent called two experts to testify at trial to support his

affirmative defenses. The first was Dr. Phil C.W. Chan. Dr. Phil

Chan considers himself a scholar and academic. In most recent

years, Dr. Phil Chan spoke at a few conferences and wrote

newspaper or think tank articles. Respondent classified Dr. Phil

Chan as an expert on Hong Kong. Dr. Phil Chan testified that he

received more income as an expert in this case than he has ever

received in one year - $85,000. Dr. Phil Chan opined that there is a

grave risk that return of the children from the United States to

Hong Kong could expose the children to physical or psychological

harm or otherwise place the children in an intolerable position

because of the NSL imposed by China. See Dr. Phil Chan Report,

Respondent’s Exhibit 120. Dr. Phil Chan believes that the rule of



                           Page 18 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 19 of 43




law in Hong Kong has effectively collapsed, and Hong Kong is under

occupation by China. The Court finds that Dr. Phil Chan’s opinions

were highly speculative.

     Respondent’s second expert was Alan M. Jaffe, Psy.D., a

clinical psychologist. Dr. Jaffe completed psychological testing on

Respondent, interviewed Respondent, T.D., and A.D. at separate

times, and observed Respondent with the children on one occasion.

All interviews were conducted virtually. During the family

observation session, Respondent and the children were watching

the Simpsons tv show and barely spoke. Dr. Jaffe used leading

questions when interviewing the children. For example, Dr. Jaffe

directly asked T.D. about the banana incident and whether T.D.

witnessed Petitioner drinking. Sometimes T.D. would directly

answer questions, but other times T.D. would avoid answering or

his answers were nonresponsive to the question. Dr. Jaffe also

reviewed documents mostly consisting of evidence supporting

Respondent’s view of the case.

     Dr. Jaffe’s testimony and opinions often contained hyper

technical assumptions and speculation. Dr. Jaffe’s report includes

a section on the “Political Situation in Hong Kong” even though he


                           Page 19 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 20 of 43




admitted he is not an expert on Hong Kong. Dr. Jaffe opined that

“[t]he continuously fluctuating political unrest in Hong Kong makes

it impossible to guarantee the safety of Michel’s children should

they return to Hong Kong.” ---
                           See Dr. Jaffe’s Report, Respondent’s

Exhibit 62, p. 25. Dr. Jaffe also opined that Respondent was the

primary caregiver of the children in Hong Kong, which is based on

information only provided by Respondent. Dr. Jaffe indicates that

the children would be harmed if not in the custody of Respondent

because the children would lack emotional support. The

information provided by Respondent and the children regarding

Petitioner’s treatment of the children seemed exaggerated by Dr.

Jaffe, including the punishment, caregiving, and emotional support

of the children. Moreover, Dr. Jaffe did not opine on the effect of

Petitioner’s drinking.

     Petitioner called two rebuttal witnesses to testify at trial. The

first was Mr. Azan Aziz Marwah, an expert on Hong Kong. Mr.

Marwah has an impressive resume consisting of scholarly education

and legal experience. Mr. Marwah disagreed with many of Dr. Phil

Chan’s opinions. Mr. Marwah’s opinions were based in reality and

supported by his legal experience and interpretation of the law in


                            Page 20 of 43
                3:20-cv-03233-SEM-TSH # 146   Page 21 of 43




which he practices as a barrister in Hong Kong. See Mr. Marwah’s

Report, Petitioner’s Exhibit PX80. While Mr. Marwah is concerned

about the potential impact of the NSL, Mr. Marwah does not believe

the children are at grave risk of returning to Hong Kong nor does he

think that the political state of Hong Kong is grave. Instead, Mr.

Marwah opined that the Basic Law is still intact and the people of

Hong Kong enjoy freedom and their human rights.

     Petitioner also called Robert B. Shapiro, Ph.D., a forensic

psychologist, to testify as a rebuttal expert witness at trial. Dr.

Shapiro reviewed numerous documents related to the case,

including part of Dr. Jaffe’s file, Dr. Jaffe’s evaluations of

Respondent and the children and psychological testing of

Respondent, the GAL report, deposition transcripts of the parties,

and Dr. Phil Chan’s report. See Dr. Shapiro’s Report, Petitioner’s

Exhibit PX79, p. 3. Dr. Shapiro held an observation session with

the children and Petitioner and interviewed Petitioner and the

children separately, all of which were conducted in person. Dr.

Shapiro also spoke with the GAL by phone and held another

interview of Petitioner by zoom. When he interviewed the children,

he only asked opened-ended questions unless prompted by a


                             Page 21 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 22 of 43




response. When T.D. answered Dr. Shapiro’s questions, T.D.

provided short responses that seemed age appropriate. For

example, T.D. said he liked Illinois because the houses are bigger

and everyone speaks English. However, he complained that there

wasn’t enough snow in Illinois. See Dr. Shapiro’s Report,

Petitioner’s Exhibit PX79, p. 4. At trial, Dr. Shapiro testified that

T.D.’s recent outbursts showed T.D.’s immaturity and somewhat

being behind his peers.

     Dr. Shapiro’s opinions were realistic and balanced. His report

was factual and considered both sides. He felt Dr. Jaffe’s interviews

with the children contained elements of confirmatory bias. Dr.

Shapiro opined that the children were not at grave risk, Petitioner

was a good mother, and Petitioner was the primary caregiver for the

children in Hong Kong. He noted that corporal punishment is not

favored, but that both parents used that form of punishment.

When asked by Dr. Shapiro what beverages the parents drink, the

children did not mention any alcoholic beverage for Petitioner. Dr.

Shapiro did not find Petitioner’s drinking had an impact on the

children. See Dr. Shapiro’s Report, Petitioner’s Exhibit PX79, p. 14

(“The impact of [Petitioner’s] alcohol consumption on the children


                            Page 22 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 23 of 43




seems minimal to none. Similarly, there does not seem to be a

significant impact on the children from their mother’s discipline.”).

     The Court finds Petitioner’s experts more credible and gives

more weight to the opinions of Mr. Marwah and Dr. Shapiro.

                    III. CONCLUSIONS OF LAW

     Under the Hague Convention, “a child abducted in violation of

‘rights of custody’ must be returned to the child’s country of

habitual residence, unless certain exceptions apply. Abbott v.

Abbott, 560 U.S. 1, 5 (2010) (citing Hague Convention, art. 1).

However, the Hague Convention provides for certain exceptions for

the return of an abducted child. See Hague Convention, art. 12,

13, 20. The Hague Convention has two purposes: “to secure the

prompt return of children wrongfully removed to or retained in any

Contracting State,” and “to ensure that rights of custody and of

access under the law of one Contracting State are effectively

respected in the other Contracting States.” Hague Convention, art.

1; see also Garcia v. Pinelo, 808 F.3d 1158, 1162 (7th Cir. 2015).

     The Convention “is meant ‘to deter parents from absconding

with their children and crossing international borders in hopes of

obtaining a favorable custody determination in a friendlier


                            Page 23 of 43
                3:20-cv-03233-SEM-TSH # 146   Page 24 of 43




jurisdiction.’” Pinelo, 808 F.3d at 1162 (quoting Walker v. Walker,

701 F.3d 1110, 1116 (7th Cir. 2012)). The Hague Convention is not

meant to settle a custody dispute. Id.; Hague Convention, art. 19;

see also Koch v. Koch, 450 F.3d 703, 711 (7th Cir.2006) (citation

omitted) (“An action under the Convention and ICARA is not an

action to determine the merits of custody rights.”). Instead, it’s

meant to “restore the pre-removal status quo.” Id. The child’s

habitual country is the best to determine issues of custody and

access. Id.; see also Monasky v. Taglieri, 140 S.Ct. 719, 723 (2020).

A. Petitioner Proved Her Prima Facie Case.

     To make a prima facie case for the return of a child under the

Hague Convention, Petitioner must establish by a preponderance of

the evidence “that the child has been wrongfully removed or

retained within the meaning of the Convention.” 22 U.S.C. §

9003(e)(1). Pursuant to the Hague Convention, wrongful removal or

retention of a child is defined as:

     a) it is in breach of rights of custody attributed to a
     person, an institution or any other body, either jointly or
     alone, under the law of the State in which the child was
     habitually resident immediately before the removal or
     retention; and




                             Page 24 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 25 of 43




     b) at the time of removal or retention those rights were
     actually exercised, either jointly or alone, or would have
     been so exercised but for the removal or retention.

Hague Convention, art. 3. Therefore, Petitioner must prove by a

preponderance of the evidence that: (1) T.D. and A.D. were habitual

residents of Hong Kong at the time of their removal by Respondent;

(2) Respondent’s removal of T.D. and A.D. breached Petitioner’s

custody rights under the laws of Hong Kong; and (3) Petitioner was

exercising her custody rights at the time of the removal. See id;

Abbott v. Abbott, 560 U.S. 1, 8 (2010).

     Petitioner and Respondent stipulated that Petitioner has met

her burden of proof in establishing her prima facie case. See Final

Pre-Trial Order, d/e 113, p. 3. The parties agree that the children

are both under the age of 16 and habitual residents of Hong Kong.

Id. at 3. The parties also agree that at the time of Respondent’s

retention of the children in the United States, Petitioner was

exercising her custody rights. Id. at 4. The Court finds that

Petitioner has made a prima facie case warranting return of the

children to Hong Kong.




                            Page 25 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 26 of 43




B. Respondent Failed to Prove the “Age and Maturity”
Exception.

     The Hague Convention provides for certain exceptions to

returning a child under the Convention. One such exception is

called the “age and maturity” exception, which Respondent has

raised. Pursuant to the Hague Convention, “The judicial or

administrative authority may also refuse to order the return of the

child if it finds that the child objects to being returned and has

attained an age and degree of maturity at which it is appropriate to

take account of its views.” Hague Convention, art. 13. Whether a

child is sufficiently mature is a fact-intensive inquiry and is made

on a case-by-case basis. Tsai-Yi Yang v. Fu-Chiang Tsui, 499 F.3d

259, 279 (3d Cir. 2007) (“The Convention does not set an age at

which a child is automatically considered to be sufficiently mature,

rather the determination is to be made on a case-by-case basis.”);

Simcox v. Simcox, 511 F.3d 594, 604 (7th Cir.2007) (“Given the

fact-intensive and idiosyncratic nature of the inquiry, decisions

applying the age and maturity exception are understandably

disparate.”). Moreover, a child’s opinion should be more than

generalized preferences. Guerrero v. Oliveros, 119 F. Supp. 3d 894,



                            Page 26 of 43
                  3:20-cv-03233-SEM-TSH # 146   Page 27 of 43




915 (N.D. Ill. 2015). Instead, the child should voice more particular

objections. Id.

     Respondent argues that T.D. has reached a sufficient age and

maturity for the Court to consider T.D.’s opinions. He contends

that T.D.’s characteristics of independence, good memory, and

intelligence show that T.D. is mature.

     However, the GAL met with the children on multiple occasions

between October 2020 and March 2021 and determined that T.D.

has not “attained the age and sufficient maturity where it would be

appropriate for the Court to consider his opinions as a deciding

factor in this case.” See First GAL Report, d/e 37, p. 30. In

November 2020, T.D.’s teacher told the GAL that T.D. “showed

some immaturity at the beginning in that he would flap his arms

and spin around the room.” Id. at 25. However, that behavior

stopped. In March 2021, T.D. started exhibiting other concerning

behavior. T.D. has shown signs of emotional distress, including

making statements that he does not want to live, and has physically

hurt himself by hitting his head. One night, T.D. tried to run away

into a cornfield without a coat or shoes.




                              Page 27 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 28 of 43




     Based on the testimony and reports of the GAL, including

interviews with the children’s teachers in the United States, and the

interviews of the children by the two psychology experts, the Court

finds that T.D. is not of sufficient age and maturity for the Court to

consider T.D.’s opinions.

     Moreover, the opinions of T.D. are generalized preferences, not

particularized opinions. See Yang, 499 F.3d at 279 (holding that the

ten-year-old girl's preferences for her school, living in a house

rather than a small apartment, and having friends and brothers

were generalized, not particular, reasons, and, therefore, the

exception did not apply). The Court finds that Respondent has

failed to meet his burden of proving by a preponderance of the

evidence that the “age and maturity” exception should apply.

C. Respondent Failed to Prove the “Grave Risk” Exception.

     Respondent’s second affirmative defense is that the children

are at grave risk of physical or psychological harm if the children

return to Hong Kong.

     The Hague Convention recognizes an exception to returning a

child if the child faces a grave risk of physical or psychological harm

or intolerable situation:


                            Page 28 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 29 of 43




     Notwithstanding the provisions of the preceding Article,
     the judicial or administrative authority of the requested
     State is not bound to order the return of the child if the
     person, institution or other body which opposes its
     return establishes that – there is a grave risk that his or
     her return would expose the child to physical or
     psychological harm or otherwise place the child in an
     intolerable situation.

Hague Convention, art. 13(b). A respondent must prove the grave

risk by clear and convincing evidence. 22 U.S.C. § 9003(e)(2)(A).

     What constitutes grave risk is not defined by the Hague

Convention. Courts have interpreted grave risk to arise in two

situations: “(1) where returning the child means sending him to a

zone of war, famine, or disease; or (2) in cases of serious abuse or

neglect, or extraordinary emotional dependence, when the court in

the country of habitual residence, for whatever reason, may be

incapable or unwilling to give the child adequate protection.”

Souratgar v. Lee, 720 F.3d 96, 103 (2d Cir. 2013). “The potential

harm to the child must be severe, and the [] level of risk and danger

required to trigger this exception has consistently been held to be

very high.” Id. “The gravity of a risk involves not only the

probability of harm, but also the magnitude of the harm if the

probability materializes.” Norinder v. Fuentes, 657 F.3d 526, 535



                            Page 29 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 30 of 43




(7th Cir.2011); Van De Sande v. Van De Sande, 431 F.3d 567, 570

(7th Cir. 2005); see also Hague Int’l Child Abduction Convention;

Text and Legal Analysis, 51 Fed.Reg. 10494, 10510 (Dep’t of State

Mar. 26, 1986) (“Dep’t of State Legal Analysis”) (“The person

opposing the child’s return must show that the risk to the child is

grave, not merely serious.”).

     Respondent argues two main reasons why the children face a

grave risk of harm if returned to Hong Kong: (1) the political

situation in Hong Kong and (2) Petitioner’s physical and emotional

abuse of the children.

     Respondent contends that the children face a grave risk of

harm because Hong Kong will not adequately protect the children

after the passage of the NSL. Moreover, the culture of silence

“represents a psychological war unleashed,” and the children will

have to “live under the culture of fear instilled by the NSL.” See

Respondent’s Opening Brief, d/e 88, pp. 24-25. Respondent argues

that the children are at risk of harm because the children “will be

forced to internalize their thoughts and stifle their speech.” Id. at

26. Respondent contends this will cause psychological trauma

because the children were previously allowed to express their fears.


                            Page 30 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 31 of 43




     Respondent bases these arguments on the opinions of his two

experts, Dr. Chan and Dr. Jaffe. However, Mr. Marwah does not

believe that the children face a grave risk of harm if returned to

Hong Kong because legal protections are still in place and a lot of

the concerns raised by Respondent are hypothetical at this point.

See Mr. Marwah’s Report, Petitioner’s Exhibit PX80, p. 13 (“If the

children are to live in Discovery Bay, it is my opinion that there is

no real and certainly no grave risk that they would be endangered

by protests there even if the protests were to restart.”).

     The articles submitted and arguments made by Respondent

are generalized fears and concerns of what might have to Hong

Kong or risks that exist for the general public of Hong Kong. A

generalized risk of violence in a country is not enough. Silverman v.

Silverman, 338 F.3d 886, 901 (8th Cir. 2003) (“Rather, the evidence

centered on general regional violence, such as suicide bombers,

that threaten everyone in Israel. This is not sufficient to establish a

“zone of war” which puts the children in “grave risk of physical or

psychological harm” under the Convention.”). The harms described

by Respondent are not particular to the children in this case.

Petitioner and the children are not politically active and outspoken.


                             Page 31 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 32 of 43




Outside of one protest, Petitioner has not engaged in action that

subjects her to a realistic and imminent risk of prosecution. The

Court finds that the political climate of Hong Kong does not present

a specific grave risk to the children if returned to Hong Kong. See

Mendez Lynch v. Mendez Lynch, 220 F.Supp.2d 1347, 1364

(M.D.Fla.2002) (holding that Argentina would still be tolerable for

the child even though there was great economic and governmental

turmoil in the country).

     Respondent next argues that Petitioner’s physical and

emotional abuse of the children presents a grave risk of harm.

Respondent attempted to present evidence, including through his

expert Dr. Jaffe, that Petitioner psychologically manipulated and

physically abused the children. The Seventh Circuit has held that

“[i]f handing over custody of a child to an abusive parent creates a

grave risk of harm to the child, in the sense that the parent may

with some nonnegligible probability injure the child, the child

should not be handed over[.]” Van De Sande v. Van De Sande, 431

F.3d 567, 571 (7th Cir.2005). “To establish the grave risk defense

on this basis, there must be evidence that the child will be exposed

to frequent and serious domestic abuse.” Guerrero, 119 F. Supp.


                            Page 32 of 43
               3:20-cv-03233-SEM-TSH # 146     Page 33 of 43




3d at 912 (citing Van de Sande v. Van de Sande, 2008 WL 239150,

at *10–11 (N.D.Ill. 2008) (finding on remand that the respondent

presented “extensive history of serious physical and verbal abuse ...

that often played out in front of the children” and that the father

made threats to kill the children in the past, which constituted a

grave risk to the children).

     However, the evidence does not support such allegations in

this case. Both parents use corporal punishment with the children,

including striking the children on their bottoms. The same is true

since the children have been in the United States. The testimony

and evidence clearly do not show that Petitioner physically or

emotionally abused the children outside of traditional disciplinary

measures. Further, the punishment used by Petitioner does not

rise to the level of grave risk as contemplated by the Hague

Convention. See Guerrero, 119 F. Supp. 3d at 912-13 (finding no

evidence of inappropriate “physical contact outside of traditional

disciplinary measures” and no police or medical reports

documenting abuse, resulting in respondent’s failure to prove “some

nonnegligible probability” that the petitioner or petitioner’s father

would injure the child if returned to Mexico). Therefore,


                               Page 33 of 43
                3:20-cv-03233-SEM-TSH # 146   Page 34 of 43




Respondent has failed to prove “some nonnegligible probability” that

Petitioner will injure the children if they are returned to Hong Kong.

See Van De Sande, 431 F.3d at 571.

      Respondent also contends that the children face a grave risk

of psychological harm if returned because the children will be

removed from Respondent’s care, who, according to Respondent, is

the primary caregiver. Dr. Jaffe opined that Respondent is the

primary caregiver of the children, which is based on information

provided by Respondent. Evidence of separation from a parent or

adjustment problems in relocating are “inapposite to the ‘grave risk’

determination.” England v. England, 234 F.3d 268, 271 (5th Cir.

2000); see also Nunez-Escudero v. Tice-Menley, 58 F.3d 374, 377

(8th Cir. 1995) (“The district court incorrectly factored the possible

separation of the child from his mother in assessing whether the

return of the child to Mexico constitutes a grave risk that his return

would expose him to physical or psychological harm or otherwise

place him in an intolerable situation.”). The Hague Convention is

not used to litigate the best interests of a child. Dep’t of State Legal

Analysis, 51 Fed.Reg. at 10510 (“This provision was not intended to

be used by defendants as a vehicle to litigate (or relitigate) the


                             Page 34 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 35 of 43




child’s best interests.”). Moreover, the Court has found that both

parents cared for the children while in Hong Kong and the children

regarded their mother as a substantial caregiver even though she

worked full-time.

     The Court finds it particularly troubling that T.D. has recently

exhibited emotional distress since being in Respondent’s care in the

United States. Both Dr. Jaffe and Dr. Shapiro testified that T.D.

could be experiencing emotional turmoil due to a loss of a parent.

T.D. may feel he has already lost his mother. Further, the children

have not acclimated to the United States as much as Respondent

argues. Petitioner was primarily responsible for organizing the

children’s activities and social events in Hong Kong. Petitioner has

a good family support system in place in Hong Kong, and the

children regularly spent time with Petitioner’s brother and mother

who helped the children with their homework.

     Additionally, Respondent’s grave risk argument is essentially

based on Respondent’s unwillingness to return to Hong Kong.

Nothing is preventing Respondent from returning or visiting besides

his fear of Hong Kong. See Pozniak v. Shwartsman, 2021 WL

965238, *12 (E.D.N.Y. 2021) (“Of course, the respondent may


                           Page 35 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 36 of 43




choose to stay in the United States, but that choice would not

establish grave risk.”); Wtulich v. Filipkowska, 2019 WL 2869056,

at *5 (E.D.N.Y. 2019) (“If . . . [the respondent] chooses to stay in the

United States rather than care for her daughter in Poland while the

authorities there determine the parties’ respective custodial rights,

the resulting incremental harm to [the child] will flow from [the

respondent's] decision rather than [the Court’s].”).

     Lastly, Respondent contends that Petitioner’s drinking of

alcohol poses a grave risk to the children. A few instances relating

to Petitioner drinking were presented at trial. However, the Court

has found that Petitioner does not have a drinking problem and her

drinking is limited to social settings. Petitioner’s alcohol use does

not pose a grave risk to the children.

     Therefore, Respondent has failed to meet his burden of proving

beyond clear and convincing evidence that the children face a grave

risk of harm if returned to Hong Kong.

D. The Article 20 Exception Does Not Apply.

     Respondent’s last affirmative defense is the exception provided

in Article 20 of the Hague Convention. Article 20 provides: “The

return of the child under the provisions of Article 12 may be refused


                             Page 36 of 43
                3:20-cv-03233-SEM-TSH # 146   Page 37 of 43




if this would not be permitted by the fundamental principles of the

requested State relating to the protection of human rights and

fundamental freedoms.” Hague Convention, art. 20. The defense

“is meant to be ‘restrictively interpreted and applied . . . on the rare

occasion that return of a child would utterly shock the conscience

of the court or offend all notions of due process.’” Guerrero, 119 F.

Supp. 3d at 916 (quoting Hazbun Escaf v. Rodriquez, 200

F.Supp.2d 603, 614 (E.D.Va.2002); see also Dep’t of State Legal

Analysis, 51 Fed.Reg. at 10510. A respondent must prove this

defense by clear and convincing evidence. 22 U.S.C. § 9003(e)(2)(A).

     Article 20 has never been used in a published opinion to

prevent the return of children. See Uzoh v. Uzoh, 2012 WL

1565345, at *7 (N.D.Ill. 2012) (noting that the Article 20 exception

“has never been asserted successfully in a published opinion in the

United States.”). This case does not present circumstances that

would make it the first.

     Respondent portrays a fearful picture of Hong Kong that is

riddled with hypotheticals and speculation. China is known for

oppressive actions over its citizens, but Hong Kong was meant to

have governing autonomy until 2034. The tides are turning in Hong


                             Page 37 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 38 of 43




Kong, but to what degree is unknown. However, the Court cannot

speculate or rule on risks that are not before it.

     Respondent argues that returning the children to Hong Kong

would “offend the United States’ fundamental principles relating to

the protection of human rights and fundamental freedoms under

Article 20 of the Hague Convention.” See Respondent’s Closing

Argument Brief, d/e 138, p. 4. Respondent states that the children

will always have to look over their shoulder, that the children are

specific targets of the NSL, the NSL will be taught in schools, Hong

Kong no longer guarantees individual rights, China’s crackdown on

dissent poses a threat to the children, and Petitioner’s anti-

communist actions place the family at risk. As previously

discussed, most of the arguments made by Respondent are

generalized fears and not particular risks faced by the children.

     Respondent argues that this case is more extraordinary than

any other case, but the Court disagrees. Other courts have

assessed the same exception involving countries with more

troubling issues. See Guerrero v. Oliveros, 119 F. Supp. 3d 894,

916 (N.D. Ill. 2015) (finding that a comparison of the social

conditions, including violence and corruption, in Mexico versus the


                            Page 38 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 39 of 43




United States and that the Mexican laws that do not adequately

protect women from domestic and sexual violence are insufficient

for the Article 20 exception and reasoning that “[t]he evidence

presented by Respondents regarding Mexico’s high crime rate and

the legal system’s inadequacies at protecting women from domestic

violence does not meet the ‘shocks the conscience’ standard

required under Article 20” especially in light of the violence in

Chicago); Castro v. Martinez, 872 F. Supp. 2d 546, 557 (W.D. Tex.

2012) (holding that Article 20 did not apply in a case where the

respondent alleged the child lived in an unsafe area, saw a Mexican

police officer arrest and possibly beat an individual, possibly saw

his mother engage in sexual intercourse, possibly saw violent acts

in Mexico causing him to be obsessed with guns, and lack of health

care); Stirzaker v. Beltran, 2010 WL 1418388, at *9 (D. Idaho 2010)

(considering whether Article 20 applies where the respondent

argued the corruption in Mexico would make it impossible to receive

a fair custody trial and held “though the legal systems of the United

States and Mexico are different, there has been no evidence that

Mexico’s system would violate human rights and fundamental

freedoms or shock the conscience of the Court.”).


                            Page 39 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 40 of 43




     Respondent has not presented sufficient evidence that

returning the children to Hong Kong would raise “human rights

concerns” or “utterly shock the conscious of the court.” This

situation certainly does not rise to that level. See Guerrero, 119 F.

Supp. 3d at 916 (“Respondents are essentially asking the Court to

use Article 20 to pass judgment on the social and political system of

Mexico. However, the Article 20 exception is not to be used ‘as a

vehicle for litigating custody on the merits or for passing judgment

on the political system of the country from which the child was

removed.’” (quoting Dep’t of State Legal Analysis, 51 Fed.Reg. at

10510)).

     Therefore, Respondent has failed to prove by clear and

convincing evidence that Article 20 exception applies.

E. An Award of Fees and Costs in Petitioner’s Favor Is Required
Unless Respondent Proves the Award Would Be “Clearly
Inappropriate.”

     The Court is required to order Respondent to pay Petitioner’s

necessary expenses if the Court orders the return of the children,

unless an award would be “clearly inappropriate.” Hague

Convention, art. 26 (“Upon ordering the return of a child or issuing

an order concerning rights of access under this Convention,


                            Page 40 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 41 of 43




the judicial or administrative authorities may, where appropriate,

direct the person who removed or retained the child, or who

prevented the exercise of rights of access, to pay necessary

expenses incurred by or on behalf of the applicant, including travel

expenses, any costs incurred or payments made for locating the

child, the costs of legal representation of the applicant, and those of

returning the child.”). ICARA specifically provides for an award of

fees and costs to prevailing parties:

     Any court ordering the return of a child pursuant to an
     action brought under section 9003 of this title shall order
     the respondent to pay necessary expenses incurred by or
     on behalf of the petitioner, including court costs, legal
     fees, foster home or other care during the course of
     proceedings in the action, and transportation costs
     related to the return of the child, unless the respondent
     establishes that such order would be clearly
     inappropriate.

22 U.S.C. § 9007(b)(3).

     Petitioner seeks “an Order requiring Respondent to pay

Petitioner’s expenses and costs, including transportation costs,

housing costs, etc. and Petitioner’s attorney fees.” ---
                                                     See Petitioner,

d/e 1, pp. 11-12.

     Petitioner has 14 days from the entry of this Opinion to file a

motion and supporting evidence of her reasonable and necessary


                            Page 41 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 42 of 43




expenses, including evidence of attorney’s hours and rates.

Respondent has 14 days from the filing of Petitioner’s motion to file

a response providing any argument as to why an award of

necessary expenses would be inappropriate under these

circumstances.

                          IV. CONCLUSION

     This Court takes this case and this decision very seriously.

The children have been immensely impacted by Respondent’s willful

decision to disobey his agreement with Petitioner and, in the face of

Petitioner’s objection, unilaterally decide to retain the children in

the United States. The psychological effects on the children have

already surfaced. The Court is bound by the Hague Convention

and ICARA and must adhere to the laws before it. The Court hopes

that upon return of the children, Petitioner and Respondent will

work together to best provide for their children.

     For the foregoing reasons, the Court finds that Respondent

wrongfully retained the children in the United States and

Respondent has failed to establish any affirmative defense to the

return of the children. Therefore, the Court GRANTS Petitioner’s




                            Page 42 of 43
               3:20-cv-03233-SEM-TSH # 146   Page 43 of 43




Petition (d/e 1) and the children must be returned to Hong Kong. A

separate order will be entered detailing the return of the children.

ENTERED: May 3, 2021

FOR THE COURT:
                             s/ Sue E. Myerscough___
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                            Page 43 of 43
